Citation Nr: 1623782	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-39 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating for degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 10 percent prior to April 7, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to June 2004. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) denying a rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.  In that decision, the RO also granted increased ratings for right and left lower extremity intervertebral disc disease, associated with degenerative disc disease and intervertebral disc disease, lumbar spine, formerly characterized as numbness in the feet, from 0 to 10 percent.  However, the Veteran did not appeal the lower extremity ratings; in his June 2009 notice of disagreement, he specifically stated that he disagreed with the continued 10 percent rating for his spine.  Thus, the RO did not issue a statement of the case on the lower extremity issues, no substantive appeal of those issues was filed, and they were not certified to the Board.  Accordingly, the Board did not exercise jurisdiction over those issues in its previous December 2014 decision and does not exercise jurisdiction over them here.

In December 2014, the Board denied the Veteran's claim, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion).  In an April 2016 Order, the Court granted the motion and remanded the case to the Board.

As reflected in a June 2015 claim for benefits, the Veteran asserts that he is unemployable due to service-connected disabilities including his lumbar spine degenerative disc disease and intervertebral disc disease, the rating of which is on appeal.  The Board therefore has jurisdiction over the matter of a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additional evidence was received after the agency of original jurisdiction's (AOJ's) most recent supplemental statement of the case, issued in June 2014, following the AOJ's certification of the appeal to the Board.  In a March 2016 written statement, the Veteran's representative waived initial AOJ review of such evidence and requested that the Board take jurisdiction of the appeal on the merits.  See 38 C.F.R. § 20.1304(c).

In January 2015, the Veteran filed a notice of disagreement (NOD) with a March 2014 rating decision denying service connection for posttraumatic stress disorder, anxiety, alcohol abuse, bipolar disorder, erectile dysfunction, and a skin condition.  In a March 2015 letter, the AOJ sent the Veteran a letter notifying him that his NOD had been received, explaining how VA would try to resolve his disagreement, and explaining that a statement of the case would be issued on the appealed issues if they could not be granted.  As the AOJ is processing the Veteran's January 2015 NOD and developing his appealed issues, the Board will not exercise jurisdiction over those matters at this time.


FINDINGS OF FACT

1.  There have been no objective neurologic abnormalities resulting in bowel or bladder impairment associated with the Veteran's service-connected lumbar spine disability.

2.  Beginning April 7, 2014, even considering such factors as pain, the Veteran's lumbar spine disability has approximated flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees more closely than either limitation of flexion to 30 degrees or less or favorable ankylosis.

3.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of any service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating for degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 10 percent prior to April 7, 2014, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an October 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his spine disability in October 2008, April 2014, and September 2015.  Together, these examinations and their associated reports were adequate.  Along with the other evidence of record, together they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed in detail below, the Board is complying with the terms of the March 2016 Joint Motion.  See Forcier v. Nicholson, 19 Vet.App. 414, 425 (2006); Stegall v. West, 11 Vet.App. 268, 271 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lumbar spine degenerative disc disease and intervertebral disc disease is currently rated under Diagnostic Code (DC) 5242, and is thus rated under the criteria for degenerative arthritis of the spine.  His disability is therefore rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 10 percent, prior to April 7, 2014

In its December 2014 decision, the Board determined that "the preponderance of the evidence is against an evaluation for degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 10 percent, prior to April 7, 2014."  In making this determination, it discussed the pertinent evidence of record, including an October 2008 VA examination report, and discussed how such evidence was "negative for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (i.e., limited to 60 degrees or less)"; showed "combined range of motion of the thoracolumbar spine [] greater than 120 degrees"; showed that "posture was within normal limits, as was his gait," and that "[t]he spine had symmetry in appearance and spinal motion, with normal curves"; and was "negative for any incapacitating episodes."  The March 2016 Joint Motion did not address or challenge these findings or discussion, and they are hereby incorporated into this decision by reference.  

Rather, in the March 2016 Joint Motion, the parties noted that, "[r]egarding the first time period prior to April 7, 2014, the Board acknowledged that the October 2008 VA contract examination report showed [the Veteran] 'had intermittent bowel and bladder urgency due to back pain but denied loss of bladder and bowel control,'" and "that the October 2008 VA contract examination report diagnosed 'degenerative arthritis of the lumbosacral spine with [IVDS] . . . with bladder and bowel urgency,'" but that "the Board provided no analysis as to whether the acknowledged bowel and bladder urgency constituted 'impairment' for the purposes of a separate rating under the General Rating formula for Disease and
Injuries of the Spine, Note (1)."  The parties concluded that "[t]he Board's failure to consider and discuss whether 'urgency' constituted 'impairment' in this context did not enable him to understand the precise basis for the decision rendered and frustrated judicial review."  

The Board has considered the March 2016 Joint Motion, but finds that no separately ratable objective neurologic abnormalities resulting in bowel or bladder impairment associated with the Veteran's service-connected lumbar spine disability are shown by the evidence.  While the record reflects some vague, subjective, inconsistent statements from the Veteran relating bladder and bowel urgency to his back pain, no objective neurologic abnormality associated with his spine disability has been shown.

On October 2008 VA examination, the Veteran reported that "he experiences bladder and bowel urgency that causes pain due to the spine condition" and "sudden need to have bowel and bladder movements," but that "[h]e has no loss of bladder control and loss of bowel control."  On examination of the spine, it was noted that "[t]he Intervertebral Disc Syndrome does not cause any bowel dysfunction [or] bladder dysfunction," and the examiner commented that he did "not feel that the genital and rectal exams needed to be completed due to the [Veteran's] history of intermittent bladder and bowel urgency due to back pain," as "[t]he urgency sensation is not an incontinence condition."  The diagnosis was "degenerative arthritis of the lumbosacral spine with intervertebral disc syndrome (Sciatic Nerve with L1-S1 nerve root involvement) with bladder and bowel urgency."

Thus, the October 2008 VA examination report reflects the Veteran's subjective reports of bladder and bowel urgency that he felt were related to his spine disability.  The report contains no finding of an "objective neurologic abnormality" associated with his spine disability; rather, the only medical finding based on objective examination was that the Veteran's spine disability did not cause any bowel dysfunction or bladder dysfunction.  In this regard, while "bladder and bowel urgency" was listed in the examiner's diagnosis, it appears to be a recitation of the Veteran's subjective reports with no additional, supporting, objective medical findings.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  As such, the examination report does not reflect objective neurologic abnormalities resulting in bowel or bladder impairment associated with the Veteran's lumbar spine disability.

The Board notes that, subsequent to the October 2008 VA examination, the record reflects some complaint of bladder urgency.  On March 2014 VA genitourinary examination, the Veteran reported at times urgent urination and increased urinary frequency.  However, in reporting this, the Veteran did not relate any such urgency to his spine pain or problems, and the examiner specifically noted that the etiology of the Veteran's voiding dysfunction was unknown.  

Furthermore, multiple VA treatment records since the October 2008 VA examination, and two VA examination reports to evaluate the Veteran's service-connected lumbar spine disability, reflect findings and reports of no bowel or bladder impairment related to such disability.  A December 2012 VA treatment note in connection with the Veteran's back disability reflects that he denied gastrointestinal or genitourinary symptoms.  A May 2015 VA treatment note relating to his lumbar spine disorder reflects that there were no findings or complaints of urinary symptoms or bladder or bowel incontinence.  On both April 2014 and September 2015 VA spine examination, the Veteran was noted not to have had the neurologic abnormalities of bowel or bladder problems related to his spine condition.  

In light of the above, the Board finds that there have been no separately ratable objective neurologic abnormalities resulting in bowel or bladder impairment associated with the Veteran's service-connected lumbar spine disability, and separately compensable ratings for such are thus not warranted.

B.  Degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 20 percent from April 7, 2014

In the March 2016 Joint Motion, the parties stated that, "[r]egarding the second time period from April 7, 2014, the Board conceded based upon the April 2014 VA examination report that [the Veteran] had 'functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use consisting of less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing," and "that the April 2014 VA examination report showed [the Veteran] had pain on flexion of the thoracolumbar spine at 30 degrees, with motion limited to 50 degrees."  The parties noted that the Board "recognized that, although pain 'may cause functional loss, pain itself does not constitute functional loss,'" "noted that the April 2014 VA examination found that [the Veteran] 'had no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing,'" and "found it significant that 'post-test flexion was to 55 degrees, which does not satisfy the schedular criteria for a 40 percent evaluation.'"

The parties determined, however, that "[t]he Board's statement of reasons or bases for finding that [the Veteran] did not meet the criteria for a 40-percent evaluation for his service-connected lumbar spine disability is inadequate, because it did not discuss (or adequately explain) how conceded pain at 30 degrees of flexion [], along with conceded functional loss including 'interference with sitting, standing and/or weightbearing' [], does not translate into pain that affects the normal working movements of the body."  The parties concluded that, "[w]ithout this analysis, the Board's statement of reasons or bases does not allow the Veteran to understand the precise basis for the decision rendered."  

On April 7, 2014, VA examination, range of motion testing showed flexion to 50 degrees with objective evidence of painful motion beginning at 30 degrees, that the Veteran was able to perform repetitions, and that after three repetitions, flexion was to 55 degrees.  It was noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  It was also noted that he had functional loss and/or functional impairment of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran reported flare-ups of pain lasting one to two weeks, and that during flare-ups he could not go into work and telecommuted from home.  

A May 2015 VA treatment note reflects that the Veteran's lumbar spine range of motion was limited due to pain, with forward flexion up to 45 degrees, and the Veteran stating that he could not bend anymore due to pain. 

On September 2015 VA examination, the Veteran reported pain flare-ups of three times a year of moderate severity for one to four weeks duration, and that he could not sit or stand for periods longer than one hour or lift more than 40 pounds, and had limitations in pushing or pulling.  On range of motion testing, flexion was to 75 degrees.  It was noted that range of motion resulted in needs frequent changes in position, either sitting or standing, that pain was noted on exam but did not result in  or cause functional loss, and that there was no evidence of pain with weight-bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  He had muscle spasm not resulting in abnormal gait or spinal contour.  In terms of functional impact, the Veteran stated that his current occupation was as a self-employed risk management consultant, and that he had had two to four weeks work time lost in last 12 months, and had the impairment of being restricted to time spent standing or sitting, needs frequent breaks to change position, and limits in lifting, pulling or pushing.

Given the evidence as a whole, the Board finds that the Veteran's lumbar spine disability more closely approximates the criteria for a  20 percent rating under DC 5242 than those for any higher rating, even considering such factors as pain and functional loss.  In this case, the Veteran's lumbar spine pain does affect the normal working movements of the body; as the record reflects, it is the primary cause of the Veteran's limitation of lumbar spine motion.  However, such pain results in functional loss approximating flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees more closely than that approximating limitation of flexion to 30 degrees or less or favorable ankylosis, even given the one finding of objective evidence of painful motion beginning at 30 degrees of flexion on April 7, 2014, VA examination; it was found at that time that actual range of spine motion was to 50 degrees, and 55 degrees after three repetitions.  Even on this examination, the Board finds that the Veteran's level of spine disability did not approximate disability of the severity level of that with limitation of flexion to no further than 30 degrees or favorable ankylosis.

The subsequent medical evidence further supports this finding.  Again, in May 2015, the Veteran's range of flexion was noted to be limited due to pain, but such limitation was noted to be to 45 degrees.  In September 2015 flexion was to 75 degrees with no additional loss of function or range of motion after three repetitions, which is a degree of flexion contemplated in a lower disability rating than 20 percent under DC 5242.  

Considering the evidence as a whole, the Veteran's disability picture does not approximate spine disability of the severity level of limitation of flexion to no further than 30 degrees or favorable ankylosis.  

In making this determination, the Board has considered the Veteran's functional loss resulting from his spine disability, including interference with sitting, standing, and/or weight-bearing, not being able to sit or stand for periods longer than one hour or lift more than 40 pounds, and having limitations in pushing or pulling and periods of flare-ups.  However, functional impairment of this nature would be reasonably expected for lumbar spine disability of the severity level of that resulting in flexion of the thoracolumbar spine not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the Board finds it to be contemplated in the criteria for a 20 percent rating under DC 5242 in this case.

Also, again, the record provides no basis for a higher rating based on incapacitating episodes under DC 5243.  On April 7, 2014, VA examination, it was noted that the Veteran had not had any incapacitating episodes due to intervertebral disc syndrome over the past 12 months.  On December 2015 VA examination, the Veteran reported periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest and treatment prescribed by a physician, with episodes of bed rest having a total duration of at least two weeks but less than four weeks during the past 12 months; however, it was noted that this medical history was described by the Veteran only, without documentation, and that the record reflected no care sought for any such episodes.  In this regard, treatment records do not reflect such periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician.  Moreover, even assuming that in December 2015 the Veteran had had incapacitating episodes of a total duration of at least two weeks but less than four weeks during the past 12 months, such disability would not warrant a rating greater than 20 percent for incapacitating episodes under DC 5243.  

Accordingly, a rating for lumbar spine degenerative disc disease and intervertebral disc disease in excess of 10 percent prior to April 7, 2014, and in excess of 20 percent thereafter, must be denied, and there is no basis for any further staged rating of the Veteran's disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not applicable.

C.  Extraschedular Consideration

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board notes such impairment, including occupational impairment, such as painful and limited motion, interference with sitting, standing, and weight-bearing, limits in lifting, pulling, pushing, and other physical functions involving the lumbar spine, as well as periods of flare-ups.  However, such impairment does not constitute an unusual or exceptional disability picture given the level of impairment contemplated in his assigned 10 and 20 percent ratings for his lumbar spine disability, particularly considering the objective examinations, including range of motion testing, during the relevant periods as discussed above.  

D.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran's service-connected disabilities are: benign paroxysmal positional vertigo associated with sensorineural hearing loss in the right ear, rated 30 percent; lumbar spine degenerative disc disease and intervertebral disc disease, rated 20 percent; left and right knee osteoarthritis with retropatellar pain syndrome and chondromalacia patella, each rated 10 percent; right and left lower extremity radiculopathy, each rated 10 percent; tinnitus, rated 10 percent; left and right knee instability, each rated 10 percent; and right ear sensorineural hearing loss, rated noncompensable (0 percent).  His combined rating for compensation is 80 percent.  He therefore meets the schedular requirements for a TDIU.

However, in this case a TDIU must be denied.

In his June 2015 claim for a TDIU, the Veteran asserted that he was unemployable due to his service-connected disabilities, which included lumbar spine degenerative disc disease and intervertebral disc disease, right and left lower extremity, radiculopathy, left knee osteoarthritis with retropatellar pain syndrome and chondromalacia patella, and a mental disorder.  He stated that the last date he worked full-time was October 23, 2014, that he became too disabled to work on October 24, 2014, and that he had worked full time as Management/Adjuster from August 2005 to October 2014.  

However, the information regarding the Veteran's employment status has, at best, been conflicting and, despite the AOJ's attempts to resolve such conflict, the Veteran has not provided the necessary requested information to help substantiate his claim. 

A January 2015 VA treatment note reflects that the Veteran reported that he was not currently working, as he was "back in school."  In a March 2015 statement, the Veteran's wife asserted that the Veteran's knee instability affected him "not only with his everyday home life, but also with employment," as "[t]here are certain jobs in his field that he is unable to do due to climbing stairs and ladders."  In an August 2015 contact with VA, the Veteran reported that he had not been in town for scheduled VA examinations because of "work."  On December 2015 VA examination, the Veteran reported that his current occupation was as a self-employed risk management consultant, that he lost time from work due to his spine disability, and that his disability affected him in his job duties.

In light of the evidence above indicating that, while stating in his June 2015 claim that he last worked full-time on October 23, 2014, and became too disabled to work on October 24, 2014, the Veteran in fact continued to be gainfully employed through at least December 2015, the AOJ sent a December 2015 letter to the Veteran.  The letter requested that he "please provide us with the following information about your self-employment: the type of work performed, the number of  hours worked per week, and the amount of time lost in the last 12 months of employment due to service connected disabilities."  The Veteran did not respond to the request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence).

In light of the evidence that the Veteran is currently able to secure and follow a substantially gainful occupation, and the absence of evidence to the contrary, the Board finds that he is not unemployable as a result of any service-connected disability or disabilities.  Accordingly, a TDIU must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.


ORDER

A rating for degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 10 percent prior to April 7, 2014, and in excess of 20 percent thereafter, is denied.

A TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


